DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over NOMURA (JP2001178005A; cited on IDS and English machine translation provided with previous office action) in view of YASUI (US 2011/0177365).
	Regarding claim 1, NOMURA discloses a method for charging (abstract) a plurality of battery cells (11, Figs. 1, 2, & 4-6), the method comprising: 
 	placing the plurality of battery cells into an activation tray (62, Fig. 4; 62’, Fig. 5); 
 	charging the battery cells with a constant current (¶ 0018); and 
 	 connecting the plurality of battery cells in parallel after charging the battery cells with a constant current (¶ 0019),
 	wherein the connecting of the plurality of battery cells in parallel includes covering the activation tray with a tray cover member (a cover member is implied in order to hold terminals 111 in Fig. 4).
 	NOMURA fails to disclose the tray cover member having a plurality of grooves to receive upper portions of the plurality of battery cells therein.
 	YASUI discloses the tray cover member having a plurality of grooves to receive upper portions of the plurality of battery cells therein (grooves in 25 which receives upper portion of cells 29 as shown in Fig. 7; ¶ 0011, 0044, 0062).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the tray cover member having a plurality of grooves in order to prevent the performance degradation of the battery cells (YASUI, ¶ 0029) and/or to provide additional support for the battery cells as opposed to the electrode terminal of NOMURA (111, Fig. 4).
	Regarding claim 3, NOMURA discloses a first terminal plate to be connected to first electrode terminals of the plurality of battery cells is installed in the activation tray and a second terminal plate to be connected second electrode terminals of the plurality of battery cells is installed in the tray cover member to connect the plurality of battery cells in parallel (terminals 111 as shown in Fig. 4 are provided at the activation tray 62 and in a cover member as indicated in Fig. 4; it is noted the instant application discloses the terminal plate may comprise a “charge/discharge tab”).
	Regarding claim 5, NOMURA as modified by YASUI teaches the method as applied to claim 1 but fails to disclose a time of connecting the plurality of battery cells in parallel is equal to or less than 25 minutes. However, NOMURA discloses the time of connecting the plurality of battery cells in parallel is a result effective variable (¶ 0019, 0023). It would have been obvious to one having ordinary skill in the art to provide a time of connecting the plurality of battery cells in parallel is equal to or less than 25 minutes, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
	Regarding claim 6, NOMURA as modified by YASUI teaches the method as applied to claim 5 but fails to disclose the time of connecting the plurality of battery cells in parallel is equal to or larger than 9 minutes and is equal to or less than 25 minutes. However, NOMURA discloses the time of connecting the plurality of battery cells in parallel is a result effective variable (¶ 0019, 0023). It would have been obvious to one having ordinary skill in the art to provide the time of connecting the plurality of battery cells in parallel is equal to or larger than 9 minutes and is equal to or less than 25 minutes, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
	Regarding claim 7, NOMURA discloses a method of activating a secondary battery comprises the method of claim 1 (¶ 0001).
	Regarding claim 8, NOMURA discloses an activation tray assembly in which a plurality of battery cells (11, Figs. 1, 2, & 4-6) are mountable for a transfer and charging of the plurality of battery cells in a manufacturing process (abstract), the activation tray assembly comprising: 
 	an activation tray (62, Fig. 4; 62’, Fig. 5) having an open top and configured to receive the plurality of battery cells mounted thereon (as shown in Fig. 4); and 
 	a tray cover member corresponding to the activation tray (a cover member is implied in order to hold terminals 111 in Fig. 4), 
 	wherein a first terminal plate is included in a lower portion of the activation tray and a second terminal plate is included in an inside of the tray cover (terminals 111 as shown in Fig. 4 are provided at the activation tray 62 and in a cover member as indicated in Fig. 4; it is noted the instant application discloses the terminal plate may comprise a “charge/discharge tab”).
	NOMURA fails to disclose the tray cover member having a plurality of grooves to receive upper portions of the plurality of battery cells therein.
 	YASUI discloses the tray cover member having a plurality of grooves to receive upper portions of the plurality of battery cells therein (grooves in 25 which receives upper portion of cells 29 as shown in Fig. 7; ¶ 0011, 0044, 0062).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the tray cover member having a plurality of grooves in order to prevent the performance degradation of the battery cells (YASUI, ¶ 0029) and/or to provide additional support for the battery cells as opposed to the electrode terminal of NOMURA (111, Fig. 4).
 	Regarding claim 9, NOMURA discloses the first and second terminal plates are configured to come into contact with first and second electrodes of the plurality of battery cells to connect the plurality of battery cells in parallel (¶ 0019).
 	Regarding claim 10, NOMURA discloses each of the first and second terminal plates includes a charge/discharge tab (terminals 111 as shown in Fig. 4 can be considered tabs).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over NOMURA in view of YASUI as applied to claims 1, 3, and 5-10 above, and further in view of TAKAHASHI (JP3721706B2; English machine translation provided with previous office action).
 	Regarding claim 4, NOMURA as modified by YASUI teaches the method as applied to claim 1 but fails to disclose the connecting of the plurality of battery cells in parallel is performed without charging of the plurality of battery cells with a constant voltage. TAKAHASHI discloses connecting of the plurality of battery cells in parallel is performed without charging of the plurality of battery cells with a constant voltage (abstract: cells are connected in parallel when not charging/discharging). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include eliminating the constant voltage charge in order to reduce the amount of charging time from an external power source.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over NOMURA in view of YASUI as applied to claims 1, 3, and 5-10 above, and further in view of FUKUGAWA (EP2355205B1).
	Regarding claim 11, NOMURA as modified by YASUI teaches the activation tray assembly as applied to claim 8 but fails to disclose wherein each of the first and second terminal plates is a metal plate. FUKUGAWA discloses terminal plates as metal plates (3, Fig. 4; ¶ 0039-0040). It would have been obvious to include the terminal plates of FUKUGAWA for each of the first and second terminal plates. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the terminal plates as metal plates in order to simplify the manufacturing/assembling process (as opposed to providing individual tabs/terminals for each battery).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        September 20, 2022
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        September 20, 2022